Citation Nr: 0632765	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
the veteran's service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation higher than 20 percent for 
the veteran's service-connected diabetes mellitus, type II.

3.  Entitlement to an evaluation higher than 10 percent for 
the veteran's service-connected hypertension.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  Resolving the benefit of the doubt in the veteran's 
favor, the evidence of record shows that the symptomatology 
associated with the veteran's service-connected PTSD more 
closely approximates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short term and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

3.  The competent medical evidence of record shows that the 
veteran's service-connected diabetes mellitus type II 
requires use of oral hypoglycemic agents and a restricted 
diet; however, it does not require insulin or a regulation of 
activities.

4.  The competent medical evidence of record does not show 
that the veteran's service-connected hypertension is 
manifested by a diastolic pressure predominantly of 110 or 
more, or; systolic pressure predominantly of 200 or more.

5.  The record reflects that the highest education level 
attained by the veteran was approximately two years of 
college.  The veteran has reportedly been unemployed since 
2001.  

6.  The veteran is currently service-connected for PTSD rated 
as 50 percent disabling, diabetes mellitus type II rated as 
20 percent disabling, and hypertension rated as 10 percent 
disabling.   

7.  The veteran fails to meet the schedular criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  The evidence of 
record does not show that the veteran is otherwise 
unemployable due to his service-connected disabilities or 
that extraschedular consideration is warranted. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent 
for the veteran's service-connected post-traumatic stress 
disorder have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2006). 

2. The schedular criteria for evaluation higher than 20 
percent for service-connected diabetes mellitus type II have 
not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.119, 
Diagnostic Code 7913 (2006).

3.  The schedular criteria for evaluation higher than 10 
percent for service-connected hypertension have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.27, 4.104, Diagnostic Code 7101 (2006).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.341(a), 4.1, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In September 2002 correspondence, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claims, which information and evidence that he was to 
provide, and which information and evidence that VA will 
attempt to obtain on his behalf.  Quartuccio, 16 Vet. App. at 
187.  The RO advised the veteran that the evidence must show 
that his service-connected disability had gotten worse in 
order to establish entitlement to an increased evaluation.  
The RO also explained that the evidence must show that his 
service connected disabilities had caused him to become 
unemployable in order to establish entitlement to individual 
unemployability.  Additionally, the RO advised that VA needed 
a recent medical report showing findings, diagnosis, and 
treatment for his PTSD, hypertension, and diabetes and asked 
the veteran to send any medical reports he had.  The RO also 
asked the veteran to provide information regarding any 
treatment he received at a VA facility.  The RO further 
advised the veteran to send the requested information to the 
RO by October 4, 2002.  Thus, the veteran was essentially 
asked to submit any evidence in his possession that pertained 
to his claims.  38 C.F.R. § 3.159 (b)(1) (2006).  Moreover, 
the RO addressed the element of effective date when it 
explained to the veteran that VA would pay him from the date 
his claims were received if the information was received 
within one year from the date of the letter and he was 
entitled to benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that VCAA notice requirements 
include the elements of effective date and degree of 
disability).  
   
The Board also observes that the RO provided the veteran with 
a copy of the December 2002 rating decision, and the February 
2004 Statement of the Case (SOC), which included a discussion 
of the facts of the claims, the laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA diabetes examination, hypertension examination, 
and PTSD examination in October 2002.  The RO also obtained 
the veteran's VA treatment records from August 2002 to 
December 2003.  Earlier VA treatment records and examination 
reports pertaining to the veteran's service-connected 
disabilities are also of record.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Disability Ratings

In his August 2002 statement, the veteran wrote that he was 
showing signs of increased PTSD, hypertension, and diabetes-
related ailments.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).     

Increased Evaluation for PTSD

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  

The Board notes that a 30 percent rating is prescribed when 
there is evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  

In order for the veteran to receive the next higher 50 
percent disability rating, his PTSD should approximate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In regard to associated symptomatology, the medical evidence 
shows that the veteran has not objectively demonstrated 
flattened affect during any mental health examination.  
Rather, the veteran's mental health examiner noted that he 
had a broad affect in November 2002 and exhibited a broad and 
friendly affect in January 2003.  In addition, the veteran 
has not objectively demonstrated impaired judgment, abstract 
thinking, impairment of short and long term memory, 
difficulty in understanding complex commands, or 
circumstantial, circumlocutory, or stereotyped speech during 
any time relevant to the current appeal.  Indeed, the 
veteran's perception and cognition were evaluated as normal 
by his mental health examiner in November 2002.  The 
veteran's mental health examiner also noted in January 2003 
that the veteran showed no evidence of a thought disorder, 
perceptual disturbance, suicidal or homicidal ideation and 
demonstrated good insight.  Furthermore, the veteran reported 
in October 2002 that he experienced increased anxiety when he 
was around others; however, the veteran has not indicated and 
the evidence does not show that he suffers from panic 
attacks.

The medical evidence of record, however, does reveal that the 
veteran experiences some disturbance of mood.  For example, 
the veteran told a VA social worker in October 2002 that he 
was having "a lot of trouble with depression."  
Approximately three months later, it is noted that the 
veteran described his efforts to cope with symptoms of 
depression while seeking treatment from a VA social worker.  

The medical evidence also shows that the veteran has 
difficulty establishing and maintaining effective work and 
social relationships.  The Board initially notes that the 
veteran has not been gainfully employed since 2001; however, 
the veteran told the October 2002 VA PTSD examiner that he 
worked for six months in the office of an automobile body 
shop and had been "very responsible" in that role until 
December 2001 when he quit after his employer reprimanded him 
three times for being "too hard" on the customers.  The 
record shows that the veteran previously reported that he was 
terminated from his job at a lumber company in 1997 as a 
result of a fight with a fellow employee.  Although the 
veteran's 1997 termination clearly falls outside of the time 
frame that is relevant to the current appeal period, 
evaluation of the veteran's service-connected PTSD is viewed 
in relation to its history.  38 C.F.R. §§ 4.1 (2006).  The 
Board additionally notes that the veteran reported at the 
October 2002 VA examination that he frequently became 
distracted and left various home projects unfinished.    

In regard to social relationships, the veteran contends that 
his PTSD has resulted in feelings of isolation, loneliness, 
and an inability to tolerate people.  The Board notes that 
the veteran explained in November 2002 that he had a good 
relationship with his two daughters who he called frequently 
and visited once or twice per month, played in a band as a 
drummer, and volunteered at a church.  Although the veteran 
has been divorced twice, the record shows that the 
termination of these relationships appear to be unrelated to 
any problems associated with his PTSD.  Nevertheless, the 
veteran told the October 2002 VA PTSD examiner that he had 
only one casual friend and no close friends.  The veteran 
also indicated in November 2002 that he avoided crowds, had 
no social circle, did not interact with people including his 
band members, usually went outside alone between band sets, 
and had no current intimate relationships.  
  
Furthermore, the Board notes that mental health examiners 
have assigned GAF scores ranging from 55 to 65 for the 
veteran's PTSD during the time period relevant to this 
appeal, which indicates that the veteran exhibits mild to 
moderate symptoms or impairment in social and occupational 
functioning as a result of his PTSD.  Specifically, GAF 
scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and has some meaningful 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

In consideration of the foregoing and resolving all benefit 
of the doubt in favor of the veteran, the Board finds that 
the overall disability picture as shown by the evidence 
essentially relates that symptoms associated with the 
veteran's PTSD are moderate and result in occupational and 
social impairment with reduced reliability and productivity 
for the time relevant to the appeal period.  Thus, the 
schedular criteria for a 50 percent evaluation have been 
approximated.    

Nevertheless, the evidence of record does not additionally 
show that the veteran is entitled to the next higher 70 
percent evaluation for his service-connected PTSD.  Although 
the veteran has shown difficulty in adapting to stressful 
circumstances (including work or a worklike setting) to some 
degree as evidenced by his leaving a job in 2001 due to 
multiple reprimands from his employer, he has not 
demonstrated suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or an outright inability to 
establish and maintain effective relationships at any time 
relevant to the appeal period.  

Additionally, there is no evidence of record showing that the 
veteran's PTSD warrants a higher rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2006).  Any limits on the 
veteran's employability due to his PTSD have been 
contemplated in the current 50 percent rating under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation is not required.  

Increased Evaluation for Diabetes Mellitus Type II

The veteran's service-connected diabetes mellitus is 
presently assigned a 20 percent rating under 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).  

The Board notes that use of an oral hypoglycemic agent and a 
restricted diet are factors already considered in the 
currently assigned 20 percent rating for the veteran's 
service-connected diabetes mellitus.  

In order for the veteran to receive the next higher rating of 
40 percent, the evidence should show that the veteran 
requires the use of insulin, a restricted diet, and a 
regulation of activities as a result of his diabetes.  The 
medical evidence, however, does not depict such a disability 
picture.  First, the veteran's diabetes does not require the 
use of insulin.  VA treatment records from July 2001 to June 
2002 show that the veteran only used oral hypoglycemic agents 
such as metformin and glipizide for treatment of his diabetes 
and he denied ever having to use insulin at the October 2002 
diabetes examination.  While the October 2002 VA examiner 
wrote that the veteran's diabetes was poorly controlled 
despite his reported compliance with diet and medication, VA 
treatment records dated from March 2003 to October 2003 show 
that the veteran's treating physician continued to manage the 
veteran's diabetes by use of oral hypoglycemic agents such as 
metformin and glyburide.  Second, there is no indication that 
treatment for the veteran's diabetes requires any regulation 
of activities.  The veteran did not report any restriction of 
activities at the October 2002 diabetes examination and his 
VA treatment records do not show any regulation of activities 
as a result of his service-connected diabetes.  As there is 
no medical evidence of record showing that the veteran 
requires insulin or that regulation of his activities is 
needed to stabilize his blood sugar or otherwise control his 
diabetes, the Board finds that the symptomatology associated 
with the veteran's diabetes more nearly approximates the 
schedular criteria associated with the currently assigned 20 
percent rating under Diagnostic Code 7913 and the assignment 
of a higher rating on a schedular basis is not warranted.

The Board further notes that there is no evidence of record 
showing that the veteran's diabetes mellitus type II warrants 
a higher rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2006).  Any limits on the veteran's employability 
due to his diabetes have been contemplated in the current 20 
percent rating under Diagnostic Code 7913.  The evidence also 
does not reflect that the veteran's diabetes has necessitated 
any frequent periods of hospitalization or caused marked 
interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, referral of this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation 
is not required.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
finds, however, that the preponderance of the evidence is 
against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation for Hypertension

The veteran's service-connected hypertension is presently 
assigned a 10 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).
A 10 percent rating for hypertensive vascular disease is 
warranted when diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
with a history of diastolic pressure predominantly 100 or 
more which requires continuous medication for control.

In order for the veteran to receive the next higher rating of 
20 percent, the evidence should show that the veteran 
demonstrates a diastolic pressure predominantly of 110 or 
more, or; systolic pressure predominantly of 200 or more.  A 
review of the medical evidence of record, however, does not 
depict such a disability picture.  From September 2001 to 
October 2003, it is shown that the veteran's diastolic 
pressure ranged from 76 to 100 and his systolic pressure 
ranged from 122 to 160.  Thus, the Board finds that the 
symptomatology associated with the veteran's hypertension 
more closely approximates the schedular criteria for the 
currently assigned 10 percent evaluation; the assignment of a 
schedular evaluation higher than 10 percent is not warranted.

Furthermore, there is no evidence of record showing that the 
veteran's hypertension warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2006).  Any 
limits on the veteran's employability due to his hypertension 
have been contemplated in the current 10 percent rating under 
Diagnostic Code 7101.  The evidence also does not reflect 
that the veteran's hypertension has necessitated any frequent 
periods of hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation is not required.  
   
Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
finds, however, that the preponderance of the evidence is 
against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.	Total Disability Rating Based on Individual 
Unemployability

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16. 38 
C.F.R. § 4.16(b) (2006).  In determining whether a veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2006); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran filed a claim for individual employability in 
August 2002.  The veteran is currently service-connected for 
PTSD, now rated as 50 percent disabling; diabetes mellitus 
type II rated as 20 percent disabling; and hypertension rated 
as 10 percent disabling.  Service connection has not been 
established for any other disability.  

The Board notes that the veteran does not meet the schedular 
criteria for a TDIU rating as set forth under 38 C.F.R. 
§ 4.16(a) because the veteran's combined rating for his 
service-connected disabilities is only 60 percent.  38 C.F.R. 
§ 4.25 (2006).  

In addition, the medical evidence does not show that the 
veteran is unable to secure or follow a substantially gainful 
due to his service-connected disabilities.  Although the 
veteran has shown some occupational impairment due to his 
service-connected PTSD as discussed above, it has not been 
shown to be of such a severity as to have resulted in an 
inability to secure or follow gainful employment.  In 
addition, there is no indication in the record that the 
veteran's hypertension or diabetes mellitus has rendered the 
veteran unemployable.  Indeed, the veteran revealed at the 
October 2002 VA PTSD examination that he receives state 
disability compensation for a non-service connected back 
disorder.  38 C.F.R. §§ 3.341(a), 4.19 (2006); Hersey v. 
Derwinski, 2 Vet. App. 91, 94-95 (1992).  Therefore, referral 
to the Director of the Compensation and Pension Service for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.

Thus, the Board finds that the preponderance of the evidence 
is against the claim and the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities is not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation of 50 percent for the veteran's 
service-connected post traumatic stress disorder (PTSD) is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to an evaluation higher than 20 percent for the 
veteran's service-connected diabetes mellitus, type II is 
denied.

Entitlement to an evaluation higher than 10 percent for the 
veteran's service-connected hypertension is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


